Citation Nr: 1757373	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-46 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for pseudofolliculitis barbae (PFB) with facial scars on cheeks and neck.

2.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Daniel J. Tuley, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel




INTRODUCTION

The Veteran had active naval service from April 1987 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement in November 2017 withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran filed timely notices of disagreement with the rating assigned for PFB and bilateral plantar fasciitis.  In September 2017, the Veteran perfected an appeal of those issues.  In a written statement received in November 2017, the Veteran stated he wanted to withdraw the appeal currently pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


